Exhibit 10.12E

 

SERUM OSTEOMARK LICENSE AGREEMENT

 

This License Agreement (“Agreement”) is made and entered into as of February 20,
2002 (“Effective Date”), by and between Ostex International, Inc., a Washington
corporation (“Ostex”) and Mochida Pharmaceutical Co., Ltd., a Japanese
corporation (“Mochida”).

 

RECITALS

 

A.               On August 21, 1992, Ostex and Mochida entered into a Research
and Development Agreement regarding an in vitro serum diagnostic assay based on
certain technology discovered by Dr. David Eyre (“R & D Agreement”).

B.                 Under the R & D Agreement, Ostex granted to Mochida the
exclusive option to obtain from Ostex the exclusive license to import, assemble,
market, promote, sell and distribute Serum Finished Product (as hereinafter
defined).

C.                 Mochida exercised the option right to obtain the exclusive
license for Serum Finished Product, pursuant to Section 6.1 of the R & D
Agreement, on December 17, 1996.

D.                Section 6.1 of the R & D Agreement provides that this
Agreement shall substantially incorporate the form of the Osteomark® License
Agreement for Osteomark Urinary Kit concluded between Ostex and Mochida dated
August 21, 1992, as amended by the First Amendment dated August 21, 1992, the
Second Amendment dated December 24, 1997 and the Third Amendment dated January
1, 2000 (collectively “Urinary Agreement”).

 


AGREEMENTS

 

In consideration for the mutual covenants contained herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.                 Definition of the terms

All capitalized terms that are used in this Agreement and are not otherwise
defined herein are intended to have the meanings assigned to such terms in the
Urinary Agreement.

 

--------------------------------------------------------------------------------


 

2.                 License

Ostex hereby grants to Mochida, and Mochida hereby accepts, an exclusive,
royalty-free, nontransferable license to the Technology, Patent Rights, Know-How
and Confidential Information possessed or to be possessed by Ostex, to enable
Mochida (a) to use certain Know-How to assure quality control, to test the Serum
Finished Product and to perform Serum Osteomark assay, and (b) to import,
market, promote, sell, and distribute the Serum Finished Product in the
Territory, in accordance with and subject to the terms and conditions of this
Agreement.

 

The term “Serum Osteomark” means that certain Ostex Product existing as of the
Effective Date in the form of an in vitro serum Diagnostic assay for
amino-terminal telopeptides of type I collagen (“NTx”), and the term “Serum
Finished Product” means the assembled Diagnostic Kit containing Serum Osteomark
in the form of a microtiter plate, which kit may incorporate any and all
immunoassay formats now existing or hereafter created, including without
limitation, enzyme immunoassays, radio immunoassays, fluorescent immunoassays,
luminescent immunoassays, and colored particle immunoassays, and which kit shall
be marketed, promoted, sold and distributed by Mochida pursuant to this
Agreement.

 

3.                 Payment Terms

Both parties agreed to the following Section 3.1 and Section 3.2 based on
Section 6.2 and 6.3 of the R & D Agreement:

 

3.1         Up-Front License Fee for Serum Finished Product

In consideration of any and all rights and licenses for Serum Finished Product
granted to Mochida under this Agreement, Mochida shall pay Ostex a nonrefundable
license fee of Five Hundred Thousand Dollars (U.S.$500,000), which fee shall not
be subject to offset for any reason.  Mochida shall pay Ostex such up-front
license fee in accordance with the following schedule:

(a)          Within thirty (30) days after the Effective Date of this Agreement,
Mochida shall pay Ostex Two Hundred Fifty Thousand Dollars (U.S.$250,000);

(b)         Within thirty (30) days after Mochida files with the Ministry of
Health, Labor and Welfare (“MHLW”, formerly “Koseisho” or “MHW”) an application
for the approval for the Serum Finished Product, Mochida shall pay Ostex Two
Hundred Fifty Thousand Dollars (U.S.$250,000).

 

2

--------------------------------------------------------------------------------


 

3.2         Additional License Fee Upon MHLW Approval

Within thirty (30) days of receipt of the official announcement of the
reimbursement price from the MHLW regarding Serum Finished Product for its
intended use in connection with medical procedures, Mochida shall pay Ostex a
one-time, nonrefundable license fee of Two Hundred Fifty Thousand Dollars
(US$250,000).

 

4.               Initial License Term

This Agreement shall be in full force and effect commencing on the Effective
Date and shall remain in full force and effect for fifteen (15) years thereafter
or until the abandonment, expiration or invalidation of the last remaining
Patent Right in the Territory, whichever is earlier, unless this Agreement is
otherwise terminated earlier by operation of law or pursuant to the terms and
conditions contained herein.

 

5.               Other terms and conditions

(i)                         All terms and conditions of the Urinary Agreement
(including, without limitation, Sections 2.2, 5 and 10.2 thereof, and
specifically excluding Sections 2.1, 4.1, 4.2, 4.6 and 10.1 thereof), and

(ii)                      other terms and conditions agreed separately between
both parties in accordance with and/or relating to the Urinary Agreement,

shall apply mutatis mutandis to this Agreement by replacing (a) the term
“OsteomarkTM (urinary assay)” with “Serum Osteomark” and (b) “Second Generation
Urinary Assay” and “Finished Product” with “Serum Finished Product,” and by
adapting definitions and meanings of other terms of the Urinary Agreement to the
replacements (a) and/or (b) above.

 

For the avoidance of doubt, if any provisions of the Urinary Agreement are
amended after the Effective Date, such amended provisions shall automatically
apply to this Agreement unless otherwise specifically designated.

 

In the event that a provision of the Urinary Agreement is found inapplicable or
unsuitable for the Serum Finished Product after conclusion of this Agreement,
both parties shall discuss in good faith and interpret such provision to the
extent necessary to conform to the actual commercial terms agreed between the
parties and taking into account the intent of the parties.

 

3

--------------------------------------------------------------------------------


 

DATED as of the Effective Date.

 

Ostex International, Inc.

Mochida Pharmaceutical Co., Ltd.

 

 

 

/s/ Thomas A. Bologna

 

/s/ Naoyuki Mochida

Name:

Thomas A. Bologna

Name:

Naoyuki Mochida

Title:

Chairman, President and

Title:

President

 

Chief Executive Officer

 

 

Place and date:

Seattle, WA February 20, 2002

Place and date:

Tokyo, March 1, 2002

 

4

--------------------------------------------------------------------------------